Title: From George Washington to Stephen Thayer Olney, 12 March 1783
From: Washington, George
To: Olney, Stephen Thayer


                        
                            Sir,
                            H.Q. March 12. 1783
                        
                        Among the Vouchers for Issues made to the Northward I find Vouchers signed by you for near four hundred
                            Rations issued to Artificers employed at Saratoga I must beg to be informed what Men these are—how and by whose order
                            they are employed. I am Sir
                    